Citation Nr: 1032476	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  07-05 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to December 
1966.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

In August 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of the hearing is of record.


FINDING OF FACT

The evidence establishes that symptoms of multiple sclerosis 
started during service, or at the very latest, within 7 years 
after service separation.


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, multiple sclerosis 
was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.

Service Connection

The Veteran contends that he had eye pathology during service 
that he believes was an early manifestation of multiple 
sclerosis, or, alternatively, that his use of prednisone to treat 
uveitis in the years following service served to mask his 
symptoms of multiple sclerosis during that period.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The 
Board must determine whether the evidence supports the claim or 
is in relative equipoise, with the appellant prevailing in either 
case, or whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

When a veteran has sufficient service and multiple sclerosis 
becomes manifest to a degree of 10 percent or more within seven 
years from the date of separation from such service, the law 
provides that such disease shall be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307(a)(3), 3.309; see also 38 C.F.R. § 4.124a, 
Diagnostic Code (DC) 8018 (minimum rating for multiple sclerosis 
is 30 percent).

The service treatment records do not show a diagnosis of multiple 
sclerosis.  The Veteran complained of blurred vision beginning in 
1962, and was treated for anterior and peripheral uveitis of both 
eyes beginning in 1964.  Treatment during service included 
antibiotics and steroids.  Following a hospitalization in July 
1966 the Veteran was recommended for separation from service due 
to his chronic uveitis.  

A VA examination in April 1967 noted chronic active bilateral 
uveitis.  A VA examination in August 1972 found chronic uveitis 
and secondary cataracts.  The Veteran underwent surgeries to 
remove his cataracts in 1974.  

In May 1998, a magnetic resonance imaging (MRI) of the Veteran's 
brain was suggestive of multiple sclerosis.  A June 1998 
treatment record from the Veteran's treating neurologist, G.P., 
M.D., noted that the Veteran had recently reported a loss of 
vision in his left eye, and had also complained of numbness from 
his feet to his waist the year before.  A June 1998 statement 
from N.E.K., M.D., noted that the Veteran's current retinal 
changes, described as peripheral venous sheathing, appeared to be 
related to multiple sclerosis.  MRI in July 1998 showed lesions 
in the white matter of the brain that were characteristic of 
multiple sclerosis.  

A visual evoked response testing report dated in December 1998 
noted that the Veteran had had problems with visual disturbances 
in both eyes recently.  The testing showed evidence of a 
conduction block in both the left and right optic nerve pathways 
compatible with bilateral optic neuritis.

An April 2004 statement from G.S.D., M.D., a neurologist who had 
treated the Veteran for multiple sclerosis, noted that the 
Veteran had requested an opinion as to whether multiple sclerosis 
could date back to 1963 "and he may not have had symptoms 
because of frequent use of Prednisone."  Dr. D. stated that:

Although it is very hard to know when his 
disease started, usually multiple sclerosis 
is most common to start in the third and 
fourth decades of life.  It is possible that 
his disease dates back to that time and he 
did not have more pronounced symptoms when he 
was on Prednisone.

A VA neurological examination was conducted in May 2005.  The 
examiner reviewed the claims folder in conjunction with the 
examination.  The Veteran reported that his uveitis symptoms 
resolved in the 1980s and that he at that time began having 
gradual problems with burning in his feet, balance difficulty, 
and progressive visual changes.  The examiner noted that the 
inservice eye findings never reported any pain or optic nerve 
abnormalities.  The examiner diagnosed multiple sclerosis, which 
appeared to be the benign type with respect to all but his 
vision.  The examiner stated:

From the history, he had no symptoms other 
than visual loss until 1988.  This would 
imply a span of 22 years after military 
service, which is long but not impossible, 
even for the benign multiple sclerosis type.  
Patient does not seem to have ever had a 
true optic neuritis flare, the typical 
ocular problem associated with multiple 
sclerosis.  There does not seem to have been 
any evidence of optic nerve damage during 
his military service, nor even in the late 
1990s when followed by his ophthalmologist, 
until the multiple sclerosis diagnosis was 
entertained by a neurologist.  However, this 
patient was diagnosed with uveitis, and 
there is a clear association with multiple 
sclerosis.  There are several reported cases 
of uveitis presenting before or after 
multiple sclerosis (1-2% of multiple 
sclerosis cases in small series, and up to 
33% of pars planitis uveitis cases 
developing multiple sclerosis in one center.

So, the patient does have multiple sclerosis 
now.  Removing the visual loss as a symptom, 
I think it unlikely that the patient has had 
multiple sclerosis for 40 years, as he still 
has so little sequelae.  Even the chronic 
steroid therapy for the uveitis would not 
likely suppress the disease to this extent.  
However, given the association with uveitis, 
it raises the question of multiple sclerosis 
occurring earlier than other symptoms arose.  
I recommend an ophthalmology C&P review in 
this case to evaluate this infrequent 
association and whether there was any 
evidence of earlier optic neuritis.

In a VA ophthalmology opinion dated in November 2006, which 
mistakenly noted that multiple sclerosis had been diagnosed seven 
years after uveitis treatment in 1964, the reviewing physician 
only discussed whether uveitis could be a precursor to multiple 
sclerosis rather than whether any of the inservice eye symptoms 
could have been evidence of optic neuritis or otherwise 
associated with multiple sclerosis.

An October 2006 statement from S.L., M.D., the Veteran's 
ophthalmologist for more than 20 years, noted the Veteran 
reported a history of fluctuating vision dating back to his 
service days.  "These symptoms were overshadowed by the obvious 
iritis and may have been ascribed to his ocular disease and 
dismissed."  She recommended review of the case by an 
experienced neuroophthalmologist "to weigh the possibility of 
having had the multiple sclerosis in a subclinical form dating 
back to the 1960s."

In a November 2006 statement G.W.P., M.D., reported that the 
Veteran related a history of a problem with his vision during 
service which was worse during the heat of day and went away 
after rest and cooling down.  While the Veteran had been 
diagnosed with uveitis, Dr. P. stated that this "certainly could 
have been optic neuritis from multiple sclerosis, although it is 
difficult to say with certainty at this time."

In December 2009, the Board sought an expert medical opinion from 
a neuroophthalmologist.  The physician, J.E.C., M.D., stated that 
uveitis may be considered a presenting symptom of multiple 
sclerosis.  He noted that "an episode of uveitis that included 
optic nerve swelling may have exposed the optic nerve to the 
immune system and resulted in activation against white matter."  
In a June 2010 addendum to his opinion, Dr. C. stated that "I 
believe the patient's optic neuritis and current multiple 
sclerosis are related to the inservice diagnosis of uveitis and 
that it is at least as likely as not that the [V]eteran's 
currently diagnosed [multiple sclerosis] was present in a 
subclinical form during his period of active service from 1961 to 
1966."

Although a confirmed diagnosis of multiple sclerosis was not 
shown until 1998, it is well-established that multiple sclerosis 
can be difficult to diagnose, and as such, may be present for 
many years before it is actually diagnosed.  All that is required 
is that a medical professional find that there is at least a 50 
percent likelihood that the multiple sclerosis began during 
service.  Given the medical evidence of record, including the 
neuroophthalmologist's opinion relating the current multiple 
sclerosis to the inservice findings of uveitis, and the evidence 
of further problems with uveitis during the seven year 
presumptive period following service discharge, all doubt is 
resolved the Veteran's favor and service connection for multiple 
sclerosis is warranted.  


ORDER

Service connection for multiple sclerosis is granted.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


